DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
The examiner acknowledged the amendments made to the claims on 11/07/2021 and 10/25/2021. Claims filed 10/25/2021 is considered non-compliant (see the Notice of Non-Compliant Amendment mailed 11/05/2021). Claims filed 11/07/2021 is examined in the instant office action.
Claims 1-3 and 9-14 are pending in the application. Claims 1-3 and 11-12 are currently amended. Claims 9-10 and 13 are previously presented. Claims 4-8 are cancelled. Claim 14 remains withdrawn. Claims 1-3 and 9-13 are hereby examined on the merits.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites that the blend of the probiotic microorganisms is in a concentration ranging between 10-70%. It is unclear what the percent is based on. Is it based on the aqueous phase or the microbial composition? For the purpose of examination, the percent is interpreted to be based upon the microbial composition, consistent with original claim 2. Clarification is required.
Claim 12 depends claim 11 recites “the liquid culture medium has the following composition”. However, neither claim 11, nor claim 1 from which claim 11 depends, recites “a liquid culture medium”. There is insufficient antecedent basis for this limitation in the claim. It is further unclear what the liquid culture medium is referring to. For the purpose of examination, the liquid culture medium is interpreted to mean the liquid medium as recited in claim 1. Clarification is required.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Villarreal (Yorguin Leonel Villarreal Solano Quim, Estudio de estabilidad para la selección de una formulación de un producto probiótico, Thesis, 2013, Abstract and pages 1-31, cited in IDS, original document and Google translation relied on for reference) in view of Cutcliffe (Cutcliffe, US Patent Application Publication No. 2016/0271189), Wassel (Wassel US Patent Application Publication No. 2007/0207133) and Harel (Harel US Patent Application Publication No. 2014/0322297).
	 
Regarding claim 1, Villarreal teaches a probiotic composition in the form of a W/O emulsion consisting an aqueous phase and an oil phase, wherein the aqueous phase comprises a liquid medium and a blend of probiotic microorganism consists of Streptococcus bovis and Butyrivibrio fibrisolvens in the aqueous phase, and the oil phase comprises oil, an emulsifying agent, a viscous agent and a pH regulating agent (3.3.1 and Table 3-1, page 30-31, page 24, bottom para. and page 25, first para. of original document; page 1-4 of Google translation). Villarreal further teaches that the composition is aimed to benefit calves by decreasing neonatal diarrhea that resulted from the poor establishment of the intestinal microbial flora (Abstract, page X of original document; Google translation of para. 2-3 of Introduction).
Villarreal is silent regarding the composition comprising Fibrobacter succinogenes and Ruminococcus flavefaciens.
Cutcliffe teaches that Fibrobacter succinogenes, Ruminococcus flavefaciens and Butyrivibrio fibrisolvens are probiotics that can confer a health benefit on a host such as livestock animal ([0070; 0078]). Cutcliffe further teaches a composition comprising one Fibrobacter succinogenes, Ruminococcus flavefaciens and Butyrivibrio fibrisolvens etc., and such a composition could be administered orally to a host such as a livestock animal so as to modulate and restore gut microbiome of the host ([0005-0006; 0087; 0078; 0322]). Cutcliffe further teaches that the composition when administered to a subject suffering from a microbiome-related health condition or disorder, could confer a variety beneficial effects including immunomodulatory features, regulation of cell proliferation, etc. ([0083]).
Both Villarreal and Cutcliffe are directed to probiotics for livestock that suffer from a microbiome-related health conditions. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Villarreal by including Fibrobacter succinogenes or Ruminococcus flavefaciens in the microbial composition because Cutcliffe has recognized that Fibrobacter succinogenes or Ruminococcus flavefaciens are probiotics that could modulate and restore gut microbiome of the livestock and confer other beneficial effects including immunomodulatory features, regulation of cell proliferation, etc. to the livestock.
Further, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have combined Fibrobacter succinogenes and Ruminococcus flavefaciens in the microbial composition of Villarreal because as stated in MPEP 2144.06, "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven
Villarreal in view of Cutcliffe is silent regarding the oil being vegetable oil such as those recited in the claim. Wassel teaches that sunflower oil is suitable for use to produce a W/O emulsion comprising a probiotic (Abstract; [0008]; [0103-0105]). Both Villarreal and Wassel are directed to W/O emulsions comprising probiotics. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Villarreal by using sunflower oil as the oil phase because the prior art has established that sunflower oil is an art-recognized vegetable oil suitable for use in oil phase in a W/O emulsion comprising probiotics. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (MPEP 2144.07). 
Villarreal in view of Cutcliffe and Wassel is silent regarding the emulsifying agent being those recited in the claim. Harel teaches that lecithin or polysorbates or mixture thereof is suitable for use as an emulsifier in a W/O emulsion (claim 16; [0051]). Both Villarreal and Harel are directed to W/O emulsions. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Villarreal by using the mixture of lecithin and polysorbates as the emulsifying agent in the W/O emulsion of Villarreal because the prior art has established that the mixture of lecithin and polysorbates are art-recognized emulsifiers suitable for use in a W/O emulsion. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (MPEP 2144.07). 
Therefore, Villarreal in view of Cutcliffe, Wassel and Harel render obvious claim 1.
Regarding claim 2, Villarreal teaches that the concentration of the microorganisms in the W/O composition is 40% (e.g., 20% Butyrivibrio fibrisolvens and 20% Streptococcus bovis) (Table 3-1, page 30-31 of the original document; and Table 3-1 of the English translation). Villarreal also includes the embodiment teaching that when there is only one type of microorganism in the W/O composition, the total amount of active ingredient is also 40% (Table 3-1). Therefore, it would have been obvious to one of ordinary skilled in the art to have maintained the concentration of the microorganisms at 40%, when two other microorganisms Fibrobacter succinogenes and Ruminococcus flavefaciens are incorporated into the composition of Villarreal.
The concentration as taught by Villarreal falls with the range recited in the claim. 
Regarding claim 9, Villarreal teaches that the pH regulating agent is carbonate or phosphate (Table 3-1, page 30-31 of the original document; and Table 3-1 of the Google translation).
Regarding claim 13, Villarreal teaches that the composition consists of Streptococcus bovis and Butyrivibrio fibrisolvens is used for prevention of neonate diarrhea of the calves (Abstract, see page X of original document; page 1 of the Google translation). Cutcliffe teaches that the composition comprising Fibrobacter succinogenes, Ruminococcus flavefaciens or Butyrivibrio fibrisolvens is able to modulate and restore gut microbiome, and to bring the beneficial effects including immunomodulatory features, regulation of cell proliferation, etc. ([0005-0006; 0087; 0078; 0322]; [0083]).
Villarreal in view of Cutcliffe, Wassel and Harel is silent regarding “increasing body weight in calves”. However, the limitation “for use in the prevention of neonate . 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Villarreal in view of Cutcliffe, Wassel and Harel as applied to claim 1 above, and further in view of Bertazzoni (Bertazzoni, “Relationship between number of bacteria and their probiotic effects, Microbial Ecology in Healthy and Disease, 2008, 20, pages 180-183).
Regarding claim 3, Villarreal teaches a concentration of ~109 cfu/ml for Streptococcus bovis and Butyrivibrio fibrisolvens (Original document, page 37-39 Table 4-1 and 4-2). Cutcliffe teaches that the microbe can be present in any suitable concentration in the composition such as 101 to1018 cfu ([0365]). Bertazzoni teaches that probiotics would confer a health benefit to the host only when they are administered in an adequate amount (page 180, left column, first para.), and that probiotics effect seems to be dose-dependent (page 182, left column, 2nd para.). As such, the prior art recognizes that the concentration of the probiotics is a result effective variable. Both Villarreal and Bertazzoni are directed to probiotics. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the concentration of each microorganism such that the probiotics could confer .

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over  Villarreal in view of Cutcliffe, Wassel and Harel as applied to claim 1 above, and further in view of Barret (Barret US Patent Application Publication No. 2015/0201639).
Regarding claim 10, Villarreal teaches that the oil phase comprises a viscous agent but is silent regarding the viscous agent being selected from the group as recited in claim 10. Barret teaches that a hydrocolloid such as starches, guar, xanthan, carrageenan, etc. is suitable for use as a viscosity agent (e.g., thickener) in a W/O emulsion composition ([0028]). Both Villarreal and Barret are directed to W/O emulsions compositions. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Villarreal by using a hydrocolloid such as starch, guar, xanthan, carrageenan as the viscosity agent in the W/O emulsion of Villarreal because the prior art has established that a hydrocolloid such as starch, guar, xanthan, carrageenan is an art recognized viscosity agent suitable for use in a W/O emulsion. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (MPEP 2144.07).
Regarding claim 11, Villarreal in view of Cutcliffe, Wassel and Harel teaches that oil phase is sunflower oil at a concentration of 49.62-49.96% and the concentration of sodium bicarbonate is 0.75% (Villarreal, Table 3-1, page 30-31 of the original document; and Table 3-1 of the English translation; Wassel, Abstract; [0008]; [0103-prima facie case of obviousness exists. (MPEP 2144.05 I).
Harel teaches using mixture of polysorbates and lecithin as the emulsifier. Therefore, it would have been obvious to have selected polysorbate 20 and liquid lecithin as the emulsifier to include in the composition where Harel teaches polysorbates and lecithin, as one of ordinary skill would have had the reasonable expectation that any polysorbate and lecithin such as polysorbate 20 and liquid lecithin would function effectively in the composition. This is merely selecting from a group of suitable options, absent a clear showing of the criticality associated with polysorbate 20 and liquid lecithin.
Villarreal in view of Cutcliffe, Wassel and Harel is silent regarding the concentrations of polysorbate 20 and liquid lecithin in the composition. However, It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the amount of an emulsifier such that the W/O emulsion could be suitably stabilized. As such, the concentrations of polysorbate 20 and liquid lecithin recited in the claim are merely obvious variants of the prior art.
Villarreal teaches that the microbial composition comprises a viscous agent but is silent regarding the hydrocolloid. Barret teaches that a hydrocolloids such as starches, guar, xanthan, carrageenan, etc. is suitable for use as a viscosity agent (e.g., thickener) in a W/O emulsion composition ([0028]). Both Villarreal and Barret are directed to W/O emulsions compositions. It would have been obvious to one of ordinary skill in the art prima facie obviousness determination. (MPEP 2144.07). 
Villarreal in view of Cutcliffe, Wassel, Harel and Barret is silent regarding the concentrations of hydrocolloid in the composition. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the amount of a viscosity agent such that the W/O emulsion could be suitably thickened. As such, the concentrations of hydrocolloid recited in the claim are merely obvious variants of the prior art.
Villarreal in view of Cutcliffe, Wassel, Harel and Barret teaches what has been recited above but is silent regarding the proportion of the aqueous phase in the microbial composition. However, the proportion of the aqueous phase would depend on that of oil phase since the composition consists of aqueous phase and oil phase. Given that Villarreal in view of Cutcliffe, Wassel, Harel and Barret as recited above has taught that the proportion of oil phase that comprise sunflower oil, polysorbate 20, lecithin, hydrocolloid and sodium bicarbonate is obvious, it logically follows that the proportion of aqueous as recited in the claim is also an obvious variant of the prior art.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Villarreal in view of Cutcliffe, Wassel, Harel and Barret as applied to claim 11 above, and further in view of Bertazzoni (Bertazzoni, “Relationship between number of bacteria and their probiotic effects, Microbial Ecology in Healthy and Disease, 2008, 20, pages 180-183) and Blanchard (Blanchard, US Patent Application Publication No. 2010/0105114).
Regarding claim 12, Villarreal teaches that the culture media for the microorganism comprises the following components (page 24, bottom para. and page 25, first para. of original document; page 3-4 of the English translation): 10 g/L glucose (e.g., 1%, assuming a density of 1 g/ml), 2.5 g/L yeast extract (e.g., 0.25%, assuming a density of 1 g/ml), 1 g/L anaerobic indicator (e.g., 0.1% resazurine, assuming a density of 1 g/ml), 6 g/L sodium carbonate (e.g., 0.6%, assuming a density of 1 g/ml), 1 g/L HCl-cysteine (e.g., 0.1%, assuming a density of 1 g/ml), 0.4 g/L volatile fatty acid (e.g., 0.04%, assuming a density of 1 g/ml). The concentration of the aforementioned components overlap with those recited in the claim. Villarreal also teaches that the culture media comprises 15% SAL I and II composed of NaCl, K2HPO4, KH2PO4 and ammonium sulfate. Therefore, the concentration of NaCl, K2HPO4, KH2PO4 and ammonium sulfate individually is lower than 15%, and will encompass those concentrations recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Villarreal in view of Cutcliffe, Wassel, Harel and Barret is silent regarding the concentration of each of the microorganisms in CFU/ml. Bertazzoni teaches that the concentration of probiotics needed to obtain a clinical effect is great than or equal to 106 cfu/ml in the intestine (Abstract). Bertazzoni further teaches that probiotics would confer nd para.). As such, Bertazzoni teaches that the concentration of the microorganisms is a result effective variable. Both Villarreal and Bertazzoni are directed to probiotics. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the concentration of each microorganism such that the probiotics could confer the desired health effect. As such, the concentration as recited in claim 12 is merely an obvious variant of the prior art.
Villarreal in view of Cutcliffe, Wassel, Harel, Barret and Bertazzoni is silent regarding the culture media comprising MgSO4 and CaCl2. Blanchard teaches a culture media for an anaerobic bacteria C. phytofermentans comprises minerals such as MgSO4 and CaCl2 (Abstract; [0116]). Both Villarreal and Blanchard are directed to culture media for anaerobic bacteria. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Villarreal by including minerals comprising MgSO4 and CaCl2 in the culture media as a source of mineral nutrients.
Villarreal in view of Cutcliffe, Wassel, Harel, Bertazzoni and Blanchard is silent regarding the amount of MgSO4 and CaCl2 in the culture media. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the amount of MgSO4 and CaCl2 such that the microorganisms could be suitably cultured. As such, the concentrations of MgSO4 and CaCl2
Therefore, Villarreal in view of Cutcliffe, Wassel, Harel, Bertazzoni and Blanchard renders obvious claim 12.

Response to Declaration
The declaration under 37 CFR 1.132 filed 10/25/2021 is insufficient to overcome the rejection of pending claims based upon the references as set forth in the last Office action.
Applicant asserts on para. 7-8 of declaration that the four probiotic species recited in the claims are “ruminal” and “strict anaerobic” microorganisms the viability of which are affected by oxygen.
Applicant’s assertion is considered. However, it is not clear from applicant’s assertion how “ruminal” or “strict anaerobic” is limiting the 4 probiotics as claimed. The office submits that the combination of the prior art as cited teaches the 4 probiotics then they are inherently ruminal and strictly anaerobic. On the other hand, if applicant intends to convey that “ruminal” and “strict anaerobic” have distinguished the probiotics as claimed over the prior art probiotics, applicant is reminded that neither ruminal nor anaerobic is recited in the claims. 
Applicant asserts on para. 10 of the declaration that the solution provided by the claimed W/O composition provides a protective carrier that better protects the probiotics from oxygen and maintains the viability and activity of the probiotics, as compared with other approaches including immobilization and encapsulation.
Applicant is appearing to stress the benefit or the advantage of the probiotics in W/O over other approaches. However, prima facie obviousness is not rebutted by 
Applicant argues on para. 11 of the declaration that since there are multiple ingredients such as emulsifier and oil in the emulsion, it is not possible to certainly predict that a composition comprising four different microorganism is going to be stable or compatible by extrapolating data from a less complex composition comprising a different amount or type of microorganism.
Applicant’s arguments are considered but found unpersuasive. The primary reference Villarreal has shown that ruminal anaerobic probiotics in a W/O emulsion composition comprising generic oil, emulsifier, viscous agent, and pH regulator has good stability and viability upon storage (see abstract or original document and English translation), establishing the success and feasibility of using W/O emulsion to protect ruminal anaerobic probiotics. Given that modification of Villarreal with Cutcliffe merely add 2 additional probiotics each of which is also ruminal and anaerobic, an ordinary skill in the art would reasonably expect such a modification would be successful as well in protecting the probiotics. It does not appear a W/O emulsion with 4 ruminal anaerobic probiotics will work differently from or make a much more complicated system than a W/O emulsion with 2 ruminal anaerobic probiotics as applicant has asserted. Applicant is further reminded that obviousness does not require absolute predictability. See MPEP 2143.02.
Applicant discusses on para. 12 of the declaration that in order to determine the compatibility of the ingredients of the W/O emulsion with the blend of probiotics, applicant has prepared different W/O emulsions comprising each of the four claimed probiotics and their random combinations, and the oil phase of which consists of sunflower oil, tween 20, lecithin and sodium bicarbonate. Applicant goes on to submit on para. 13 of the declaration that the emulsion stability test has indicated that where the W/O formulation that comprises S. bovis (e.g., C2) alone shows the highest viability loss, the W/O formulation that has 4 probiotics as claimed maintains a high viability after storage. 
Applicant’s assertion is considered. However, the showing is not sufficient in establishing the unexpected or surprising result that is associated with the W/O with 4 probiotic because first, the showing is not commensurate in scope with the claim. For example, where the claim recites a pH regulating in general, a genus of vegetable oil, emulsifier being lecithin, polysorbate, and combination of lecithin and sorbitan esters, the result from an embodiment that uses sodium bicarbonate as the pH regulating agent, sunflower oil and the combination of a specific polysorbate (e.g., Tween 20) and lecithin is not sufficient to account for the broad genus recited in the claim. Applicant actually suggests that the specific ingredients of the W/O emulsion exert an effect on the blend of microorganisms on para. 11 of the declaration. Further, the claim recites a viscous agent but the showing on para. 12 is silent regarding whether (or what) viscos agent is used. 
Second, applicant is asserting that W/O formulation that has 4 probiotics demonstrates unexpected result when compared to the W/O formulation that has 1 
Third, applicant’s attention is drawn to MPEP 2145 II which clearly states that prima facie obviousness is not rebutted by merely recognizing additional advantages or latent properties present in the prior art. In the instant case, modified Villarreal teaches a W/O formulation that has 4 probiotics, which will have the aforementioned advantage.	
Applicant asserts on para. 15 of the declaration that there are no reports that disclose probiotic emulsion formulations based on anaerobic ruminal bacteria.
Applicant is invited to refer to the primary reference Villarreal, who teaches a probiotic emulsion formulations based on anaerobic ruminal bacteria C2 and B9.
Applicant asserts on para. 16 of the declaration that W/O formulation that has 4 probiotics delivers other advantages such as easy preparation and low cost. Applicant is invited to refer to MPEP 2145 II which clearly states that prima facie obviousness is not rebutted by merely recognizing additional advantages or latent properties present in the prior art. In the instant case, modified Villarreal teaches a W/O formulation that has 4 probiotics, which will have the advantages as listed above.
Applicant argues on para. 6 of the declaration that the declaration as filed supports the fact that the claimed composition is not taught or suggested by the combination of the prior art. However, the office notes that the declaration does not shed light on which limitation(s) as claimed is not taught by the prior art, nor the showing in the declaration has demonstrated any unexpected result.
For the forgoing reasons set forth above, the office determines that the declaration is not sufficient to rebut the prima facie case of obviousness.

Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered  and the examiner’s response is shown below:
The 35 USC 112 (b) and 35 USC 112 (d) rejections are withdrawn in view of the amendments made to claims 1-3 and 11.
The office notes that arguments submitted on pages 8-9 of the Remarks are simply repeating the declaration filed along with the Remarks. Applicant is hereby invited to refer to the “Response to Declaration” above for examiner’s response.
Applicant argues on page 10-11 of the Remarks that Villarreal does not recognize or address the technical problem faced by the invention. 
It is not immediately clear what technical problem the applicant is arguing about. If the applicant is referring to utilizing W/O formulation to protect the prebiotics from oxygen, Villarreal teaches the W/O formulation, which will deliver the advantages or solving the problems as mentioned. Where Villarreal teaches a W/O composition comprising anaerobic probiotics, there is no requirement for Villarreal to recognize the technical problem as applicant pointed out.
Applicant argues on pages 10-11 of the Remarks that it is not possible to certainly predict that a composition comprising four different microorganism is going to stable or effective by extrapolating data from a less complex composition comprising a different amount or type of microorganism.
Applicant’s arguments are considered but found unpersuasive. Villarreal has shown that two ruminal anaerobic probiotics in a W/O composition comprising generic oil, emulsifier, viscos agent, and pH regulator has good stability and viability for 
Applicant argues on pages 10-11 of the remarks that Villarreal does not teach sunflower oil or lecithin, which is other important components of the microbial composition.
Applicant’s argument is piecemeal. Wassel and Harel are cited to teach sunflower oil and lecithin, respectively. The rejection is based on the combination of arts, not Villarreal alone. Further, where Villarreal teaches an oil and an emulsifier in general, applicant has not demonstrated sunflower or lecithin has produced any unexpected result.
Applicant argues on page 11 of the Remarks that working with probiotics pose unique challenge and an emulsion is a set of several components, the interaction of which influences the viability and stability.
Applicant’s arguments are considered. However, as detailed above, Villarreal has established the success and feasibility of using a W/O emulsion system that comprises generic oil, emulsifier, viscos agent, and pH regulator in protecting ruminal anaerobic 
Applicant argues on pages 12-17 of the Remarks that Cutcliffe generally mentions different probiotic microorganisms but does not specifically suggest a composition including exclusively anaerobic ruminal probiotic microorganisms. Applicant thus holds that Cutcliffe does not directly and unequivocally guide to select Fibrobacter succinogenes and Ruminococcus flavefaciens in combination with Streptococcus bovis and Butyrivibrio fibrisolvens.
The examiner disagrees. Cutcliffe teaches a composition comprising one or more isolated and purified microorganism such as Fibrobacter succinogenes, Ruminococcus flavefaciens and Butyrivibrio fibrisolvens etc., and such a composition could be administered orally to a host such as a livestock animal so as to modulate and restore gut microbiome of the host ([0005-0006; 0087; 0078; 0322]). Since Fibrobacter succinogenes or Ruminococcus flavefaciens is clearly spelled out by Cutcliffe, using these 2 species as probiotics are accepted wisdom and is considered clear guide to select the two (note that Cutcliffe clearly recites one or more isolated and purified microorganisms including Fibrobacter succinogenes or Ruminococcus flavefaciens). On the other hand, applicant has not demonstrated the criticality associated with the two probiotics. 
Applicant argues on page 13 of the Remarks that there is no guarantee that a composition comprising 4 probiotics as claimed will be stable.
Applicant’s arguments are considered but found unpersuasive. As enumerated above, Villarreal has established the success and feasibility of using W/O emulsion in 
Applicant’s argument on the paragraphs that bridge pages 13-14 of the Remarks are repeating para. 12-13 of the declaration filed along with the Remarks. Applicant is invited to refer to the “Response to Declaration” above for examiner’s response.
Applicant argues on 14-15 of the Remarks that Cutcliffe is not related to the technical problems solved by the claimed composition.
Applicant appears to suggest that Cutcliffe is not an analogous art. The examiner disagrees. MPEP 2141.01(a) regulates that a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). 
In the instant case, the claimed invention, Villarreal and Cutcliffe are all directed to probiotics thus they are from the same field of endeavor. Further, Cutcliffe teaches that the composition could modulate and restore gut microbiome of the livestock which is in line with the claimed invention and Villarreal, thus is reasonably pertinent to the problem faced by the inventor. As such, Cutcliffe is analogous art.
Applicant argues on page 16 of the Remarks that Cutcliffe does not particularly teach anaerobic ruminal microorganism, nor does Cutcliffe assess the technical problem and issue related to stability and viability or the W/O emulsion.
Applicant’s arguments are considered but found unpersuasive. First, Cutcliffe teaches a composition comprising one or more isolated and purified microorganism such as Fibrobacter succinogenes, Ruminococcus flavefaciens and Butyrivibrio fibrisolvens etc. each of which is anaerobic ruminal microorganism. Second, Cutcliffe is cited to teach two probiotics thus there is no requirement for the Cutcliffe to teach the aforementioned limitations. Further, there is no requirement for a second reference as relied on to teach the same technical problem faced by the inventor.
Applicant argues on page 17-19 of the Remarks that the microorganism in Wassel’s composition in in oil phase which is opposite to the claimed invention, Harel is not related the claimed composition, and that none of Bertazzoni, Blanchard and Barret are non-analogous arts.
Applicant is repeating the arguments made 05/22/2020. Applicant is encouraged to refer to para. 41 and 45-48 of the office action mailed 06/05/2020 for examiner’s response.
Applicant argues on page 19-21 of the Remarks that the claimed invention are not suggested by any of the cited documents taken as a whole. In particular, applicant argues that the combination of the art as cited will not teach the claimed invention but will teach a composition comprising up to 60 different microorganisms in the oil phase and an emulsifier/sugar complex with a polysaccharide or oligosaccharide. Applicant goes on to assert on page 20-21 of the Remarks that the office action arrives at the 
Applicant’s arguments are considered but found unpersuasive. In formulation the rejection, the examiner considers all the references as cited as a whole without disregarding “essential” or “important” teachings from the references, however, the irrelevant information or teaching from the secondary references is not relied upon. For example, it is reasonable to pick Fibrobacter succinogenes or Ruminococcus flavefaciens out of the list of Cutcliffe, for the reason that Cutcliffe clearly teaching using one or more isolated and purified microorganisms as opposed to requiring all the sixty microorganisms. Other secondary references including Harel and Wassel are treated similarly. 
Applicant further asserts that the office action fails to show how a PHOSTA would be motivated to combine all 7 references with a reasonable expectation of success.
Applicant’s arguments are considered but found unpersuasive. First, applicant is reminded a combination of 4 references are cited to reject independent claim 1, and additional references are cited to reject the dependent claims. Further, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention. See MPEP 2145 V. Second, as detailed in the office action mailed 05/24/2021, each modification of the reference is equipped with a sound motivation but the applicant has failed to specify which modification lacks a reasonable expectation of success.
For the forgoing reasons set forth above, applicant’s arguments with regards to dependent claims are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L./Examiner, Art Unit 1793                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791